Citation Nr: 0901869	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-26 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 1996, for a grant of a total disability rating for 
compensation based on individual unemployability (TDIU). 

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person. 

3.  Entitlement to special monthly compensation as a result 
of being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois, (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to TDIU was denied by 
a September 1998 rating decision to which the veteran was 
notified in that month; the veteran withdrew his claim for 
TDIU in October 1998.  

2.  A private medical statement indicating the veteran was 
unable to work was received on March 5, 1999, and entitlement 
to TDIU effective from this date was granted by an August 
1999 rating decision.  

3.  The August 1999 rating decision was subsumed by a March 
2001 Board decision that denied the veteran's claim for an 
earlier effective date than March 5, 1999, for a grant of 
TDIU.  

4.  An April 2004 rating decision found that the August 1999 
rating decision was the product of clear and unmistakable 
error and assigned an effective date of November 21, 1996, 
for a grant of TDIU.   

5.  The desired earlier effective date for the grant of TDIU 
cannot be assigned as a matter of law.  

6.  Service connection is in effect for schizophrenia, rated 
as 70 percent disabling, and shell fragment wound residuals 
of the left little finger and right knee, each rated 
noncompensable. 

7.  The veteran is not blind or a patient in a nursing home 
and his service-connected disorders do not render him unable 
to care for most of his daily personal needs or to protect 
himself from the hazards and dangers incident to his daily 
environment without the assistance of others.

8.  The veteran is not substantially confined to his home as 
a result of service connected disability.  

 
CONCLUSIONS OF LAW

1.  The veteran is not legally entitled to the desired 
earlier effective date for TDIU.   38 U.S.C.A. §§ 5110(a), 
7104 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), 20.1104 
(2008).   

2. The criteria for special monthly compensation due to the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2008). 

3.  The criteria for special monthly compensation due to 
being housebound are not met.  38 U.S.C.A. §§ 1114(s), 5107 
(West 2002); 38 C.F.R. § 3.350(i) (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated March 2006 and June 2006, the RO 
advised the claimant of the information necessary to 
substantiate the claims at issue.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements and evidence he presented.  The veteran was 
also afforded a VA examination in August 2006 specifically 
tailored to determine whether the veteran is entitled to the 
special monthly compensation benefits sought.  Thus, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

A.  Earlier Effective Date for TDIU 

It has been asserted, including in sworn testimony to the 
undersigned in September 2008, that the effective date for 
the veteran's award of TDIU should be assigned from the time 
in 1993 that the veteran claims he could no longer work due 
to his service connected schizophrenia.  Briefly summarizing 
the pertinent history, the veteran's claim for entitlement to 
TDIU was denied by a September 1998 rating decision to which 
the veteran was notified in that month.  The veteran withdrew 
his claim for TDIU in October 1998.  

Thereafter, a private medical statement indicating the 
veteran was unable to work was received on March 5, 1999.  
After it was noted following an April 1999 VA psychiatric 
examination that as a result of service-connected 
schizophrenia it appeared that the veteran could not work as 
he was once able to do so, an August 1999 rating decision 
granted entitlement to TDIU.  Viewing the private medical 
statement discussed above as a new claim for TDIU, the August 
1999 rating decision assigned March 5, 1999, as the effective 
date for the grant of TDIU.  See 38 C.F.R. § 3.157(b)(2).  
The veteran disagreed with the effective date assigned by the 
August 1999 rating decision, and ultimately filed an appeal 
to the Board.  In March 2001, the Board denied the veteran's 
claim for an earlier effective date than March 5, 1999, for 
the grant of TDIU.  

In a March 2002 statement from the veteran's representative 
requesting an earlier effective date for TDIU, it was 
asserted that due to claimed errors on the part of the RO, 
the veteran's claim remained "open."  Notwithstanding the 
propriety of any rating action by the RO prior thereto, the 
veteran effectively had withdrawn his claim for TDIU from 
appellate status in October 1998.  See 38 C.F.R. §  20.204.  
As such, there was no claim for TDIU pending prior to March 
5, 1999, and the March 2001 Board decision otherwise found no 
basis for assigning for an effective date earlier than March 
5, 1999, for the grant of TDIU.  This March 2001 Board 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
Moreover, the August 1999 rating decision which assigned the 
March 5, 1999, effective date for TDIU that was appealed by 
the veteran was subsumed by the March 2001 Board decision.  
38 C.F.R. § 1104.  

When a rating decision is deemed subsumed by a supervening 
Board decision, as a matter of law the rating decision cannot 
be the subject of a claim of clear and unmistakable error.  
Rather, in such a case, the claimant "must proceed before 
the Board and urge that there was clear and unmistakable 
error" in the Board decision.  Brown v. West, 203 F.3d 1378, 
1381 (Fed. Cir. 2000).  As such, and notwithstanding the 
conclusion in the April 2004 rating decision, which assigned 
an effective date of November 21, 1996, for the grant of 
TDIU, that found the August 1999 rating decision to be the 
product of clear and unmistakable error, the fact remains 
that the contentions raised by the veteran's representative 
in the March 2002 statement are only properly raised by way 
of a motion submitted directly to the Board requesting review 
of the March 2001 Board decision on the basis of clear and 
unmistakable error.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.  Such a motion was not presented here. 

Absent a successful motion for clear and unmistakable error, 
a decision of the Board may be reopened if new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2008).  With respect 
to the nature of the specific claim at issue in the instant 
case, however, in Lapier v. Brown, 5 Vet. App. 215 (1993), 
the United States Court of Appeals for Veterans Claims 
stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case 
such a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

An award granted on the basis of receipt of new and material 
evidence may not be made effective prior to receipt of the 
claim to reopen.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2008).  Thus even if the March 
2002 communication from the veteran's representative, or any 
other communication received since the March 2001 Board 
decision, is viewed as a claim to reopen, the desired 
effective date could not be assigned as a matter of law even 
if new and material evidence was received.  See Lapier, 5 
Vet. App. at 215.  As such, and absent a successful motion 
for clear and unmistakable error contesting the March 2001 
Board decision, the veteran's claim for an earlier effective 
date for TDIU must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


B.  Entitlement to Special Monthly Compensation Based on the 
Need for the Regular Aid and Attendance by Another Person or 
on Being Housebound

Service connection is in effect for schizophrenia, rated as 
70 percent disabling, and shell fragment wound residuals of 
the left little finger and right knee, each rated 
noncompensable. 

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life.  38 
C.F.R. §§ 3.350, 3.351.  At the outset, the Board notes that 
the veteran is not blind or a patient in a nursing home and 
it has not been otherwise contended. 

The elements considered in making a determination regarding 
the third basis for establishing entitlement to aid and 
attendance benefits include the inability, due to service-
connected disability, to perform such tasks as to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on 
a regular basis of another person to protect the veteran from 
hazards or dangers incident to his daily environment is 
necessary.  38 C.F.R. § 3.352(a).  In applying this provision 
to the facts of this case, reports from an August 2006 VA 
examination specifically tailored to determine if the veteran 
was entitled to the special monthly compensation benefits 
sought noted that in addition to the service connected 
disabilities listed above, the veteran suffers from 
hypertension and chronic obstructive pulmonary disease which 
requires oxygen therapy.  It was noted that the veteran lives 
alone and that he is not bed ridden; that he had the capacity 
to protect himself from the hazards of daily living and that 
he did not require assistance with daily activities.  The 
veteran's principal complaint was that he loses his breath 
with ambulation more then two or three blocks, to include 
walking to the laundromat six blocks away.  The examination 
of the area of the shell fragment wound of the left little 
finger and right knee showed the wounds to be well healed 
with no tenderness and no significant objective findings.  
The examiner's conclusion was that he did not believe the 
veteran met the criteria for aid and attendance benefits and 
that he was able to perform the activities of daily living.  

The findings above indicate the veteran lives by himself, 
with no indication that he needs the assistance of others to 
perform such daily tasks as to dressing and feeding himself.  
Moreover, the examiner specifically found that the veteran 
has the capacity to protect himself from the hazards of daily 
living.  While it was the conclusion of a private examiner 
after a January 2006 examination that the veteran required 
personal health care services by a professional two times per 
week, the findings from this examination do not reflect that 
service connected disability alone requires such care.  These 
findings otherwise do not reflect that the criteria for aid 
and attendance are met when viewed in the context of the 
definitive findings from the August 2006 VA examination 
conducted for the sole purpose of determining eligibility to 
the benefits sought.  This examination was also conducted by 
a VA physician, and not a private physician as in January 
2006, who is familiar with the criteria required for the 
benefit sought.  Accordingly, the claim for special monthly 
compensation based on the need for the regular aid and 
attendance by another person must be denied.  38 U.S.C.A. § 
1114(l); 38 C.F.R. §§ 3.350, 3.352(a).

Special monthly compensation provided by 38 U.S.C.A. 1114(s); 
38 C.F.R. § 3.350(i) is also payable where the veteran has a 
single service-connected disability rated as 100 percent and 
is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.

Applying the provisions above with respect to a claim for 
"housebound" benefits, the Board notes that a TDIU is in 
effect, but the veteran does not have a single service-
connected disability evaluated as 100 percent disabling.  
Moreover, he is not "housebound" or substantially confined 
to his home due solely to service connected disability.  As 
indicated above, the veteran is able to leave his house to 
perform such tasks as doing his laundry, and it was also 
reported at the private examination conducted in January 2006 
that the veteran is able to leave his house three times a day 
for a two to three block walks.  Therefore, the Board 
concludes that an award of special monthly compensation due 
to being "housebound" is not warranted.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).  


ORDER

Entitlement to an effective date earlier than November 21, 
1996, for a grant of TDIU is denied. 

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is 
denied. 

Entitlement to special monthly compensation as a result of 
being housebound is denied.   



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


